Case 8:19-cv-00349-SVW-KES Document 27 Filed 06/17/19 Page 1 of 11 Page ID #:159




  1   YURI MIKULKA (State Bar No. 185926)
      Email: yuri.mikulka@alston.com
  2   H. JAMES ABE (State Bar No. 265534)
      Email: james.abe@alston.com
  3   ALSTON & BIRD LLP
      333 South Hope Street, 16th Floor
  4   Los Angeles, California 90071
      Telephone: (213) 576-1000
  5   Facsimile: (213) 576-1100
  6   Attorneys for Defendant
      EnterMedia Co., Ltd.
  7
  8
                               UNITED STATES DISTRICT COURT
  9
                              CENTRAL DISTRICT OF CALIFORNIA
 10
 11
       ELOHIM EPF USA, INC., a                   Case No. 8:19-cv-00349-SVW (KESx)
 12
       California corporation,                   Hon. Stephen V. Wilson
 13
                              Plaintiff,
 14                                              DEFENDANT ENTERMEDIA CO.,
       v.                                        LTD.’S NOTICE OF MOTION AND
 15                                              MOTION TO QUASH SUMMONS
                                                 PURSUANT TO FEDERAL RULE OF
 16    PONDANET, INC., a Delaware                CIVIL PROCEDURE 12(B)(5)
       corporation d/b/a US Karaoke;
 17                                              [Declaration of Sung D. Lee and
       ENTERMEDIA CO., LTD., a
                                                 [Proposed] Order filed concurrently
 18    corporation organized under the laws of   herewith]
       the Republic of Korea; SUNG DOO
 19                                              Complaint Filed: February 22, 2019
       LEE, an individual; and DOES 1-10,
                                                 Hearing Date: _July 15, 2019__________
 20    inclusive,                                Department: 10A
                                                 Time: 1:30 p.m.
 21
                Defendants.
 22
 23
 24
 25
 26
 27
 28
                DEFENDANT ENTERMEDIA’S MOTION TO QUASH UNDER FRCP 12(B)(5)
      LEGAL02/38978640v2
Case 8:19-cv-00349-SVW-KES Document 27 Filed 06/17/19 Page 2 of 11 Page ID #:160




  1   TO THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD:
  2         NOTICE IS HEREBY GIVEN THAT ON July 15, 2019 at 1:30 p.m., before
  3   the Honorable Stephen V. Wilson, in Courtroom 10A of the United States Courthouse
  4   for the Central District of California, Western Division, First Street Courthouse, 350
  5   W. 1st Street, Courtroom 10A, 10th Floor, Los Angeles, California, Defendant
  6   EnterMedia, Co., Ltd. (“EnterMedia”) will and hereby do move the Court to quash
  7   service of the summons of Plaintiff Elohim EPF USA, Inc.’s (“Elohim”) Complaint
  8   pursuant to Federal Rule of Civil Procedure 12(b)(5).
  9         As set forth in the accompanying Memorandum of Points and Authorities,
 10   service of the summons on EnterMedia should be quashed because Elohim failed to
 11   serve EnterMedia, an entity located in South Korea, through the Hague Convention or
 12   to serve by alterantive means by serving EnterMedia’s “general manager” as
 13   contemplated by Federal Rules of Evidence 4(e) or 4(h). Instead, Elohim left the
 14   summons with a receptionist at another company, Pondanet, Inc., which has no
 15   ownership relationship with EnterMedia.        Elohim’s only evidence of an alleged
 16   “general manager” relationship between Pondanet and EnterMedia are general
 17   statements on inactive webpages, which fail to show the type of close relationship
 18   required for a domestic corporation to be considered the general manager for the
 19   purpose of accepting service on behalf the foreign manager. Even if Pondanet was
 20   deemed EnterMedia’s general manager, service of process was still insufficient
 21   because the summons was merely left with a clerical employee who did not have
 22   authority to accept service, nor was she sufficiently integrated with Pondanet to ensure
 23   that Pondanet (much less the unaffiliated foreign corporation EnterMedia) was
 24   apprised of the summons.
 25         Pursuant to Local Rule 7-3, the parties met and conferred on the basis of the
 26   motion on a phone call on May 10, 2019 and in correspondence dated May 13 and
 27   May 15, 2019.
 28         This Motion is based on this Notice of Motion and Motion, the accompanying
                                                 1
             DEFENDANT ENTERMEDIA’S MOTION TO QUASH UNDER FRCP 12(B)(5)
Case 8:19-cv-00349-SVW-KES Document 27 Filed 06/17/19 Page 3 of 11 Page ID #:161




  1   Memorandum of Points and Authorities; the pleadings and papers filed in this action;
  2   and such further argument and matters as may be offered at the time of the hearing of
  3   this Motion.
  4   DATED: June 17, 2019                 ALSTON & BIRD LLP
  5                                        By: /s/ Yuri Mikulka
  6                                                     Yuri Mikulka
                                           Attorneys for Defendant
  7                                        EnterMedia Co., Ltd.
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                2
             DEFENDANT ENTERMEDIA’S MOTION TO QUASH UNDER FRCP 12(B)(5)
Case 8:19-cv-00349-SVW-KES Document 27 Filed 06/17/19 Page 4 of 11 Page ID #:162




  1                 MEMORANDUM OF POINTS AND AUTHORITIES
  2   I.    INTRODUCTION
  3         Defendant EnterMedia Co., Ltd. (“EnterMedia”), a company located in South
  4   Korea, brings this Motion to Quash Service of Summons because Plaintiff Elohim
  5   EPF USA, Inc. (“Elohim”) has failed to serve EnterMedia under the settled procedures
  6   for serving process on a foreign corporation. Instead, Elohim sought a shortcut by
  7   simply leaving the summons with the receptionist at Pondanet, Inc, (“Pondanet”), an
  8   unrelated company with offices in Anaheim, California.                Pondanet is not
  9   EnterMedia’s registered agent for service of process and there is no corporate
 10   affiliation or ownership interest between EnterMedia and Pondanet whatsoever.
 11   Rather, EnterMedia is merely one of many distributors of EnterMedia’s products.
 12   Therefore, Pondanet is not EnterMedia’s “general manager” for purposes of service of
 13   process.   Elohim cannot shortcut the procedures required for serving process on
 14   foreign defendants under Federal Rules of Civil Procedure by simply leaving the
 15   summons with a domestic distributor.
 16         Even if Pondanet was considered EnterMedia’s general manager, Elohim’s
 17   service would still be insufficient because it merely left the summons with a clerical
 18   employee who had no authority to accept service. Service on a corporation requires
 19   that the papers be left with an individual so integrated with the organization that he or
 20   she will know what to do with the papers. Service on a clerical employee like a
 21   receptionist does not fulfill that requirement, and the motion to quash should be
 22   granted for that reason as well.
 23   II.   FACTUAL AND PROCEDURAL BACKGROUND
 24         EnterMedia is an entity with offices in Seoul, South Korea. Declaration of
 25   Sung D. Lee (“Lee Decl.”), ¶ 2. EnterMedia has no offices in the United States, and
 26   sells its products to domestic importers and distributors that sell EnterMedia’s
 27   products in the United States. Lee Decl., ¶ 3. Pondanet is one of many distributors of
 28   EnterMedia products in the United States.          Lee Decl., ¶ 4.      The website at
                                                  3
             DEFENDANT ENTERMEDIA’S MOTION TO QUASH UNDER FRCP 12(B)(5)
Case 8:19-cv-00349-SVW-KES Document 27 Filed 06/17/19 Page 5 of 11 Page ID #:163




  1   www.entermedia-us.com at one time incorrectly identified Pondanet as a “branch
  2   office” of EnterMedia. Lee Decl., ¶ 4. This was inaccurate and the website not
  3   currently active. Id. EnterMedia has no ownership interest in Pondanet and no formal
  4   corporate affiliation with Pondanet. Lee Decl., ¶ 5. Pondanet is not a subsidiary of
  5   EnterMedia. Id. EnterMedia has not appointed Pondanet as its registered agent for
  6   service of process in California. Id. EnterMedia exerices no control over Pondanet
  7   and has no input in Pondanet’s business decisions. Id. By the same token, Pondanet
  8   exercises no control over EnterMedia, and Pondanet has no input in EnterMedia’s
  9   business decisions. Id. Business between Pondanet and EnterMedia is Pondanet’s
 10   distribution of EnterMedia karaoke devices. Id., ¶ 2.
 11          Elohim filed its Complaint for copyright infringement on February 22, 2019,
 12   naming Pondanet and EnterMedia as defendants. Elohim claims to be the exclusive
 13   subpublisher in the United States for various Korean music composititions that
 14   Elohim alleges are used without a license in defendants’ karaoke products, including a
 15   mobile application and karaoke machines.
 16          Elohim filed a proof of service of summons related to service on EnterMedia on
 17   May 1st, 2019. [Dkt. No. 20.] The proof of service of summons states that Elohim
 18   served EnterMedia personally through Pondanet, “as the agent and/or general manager
 19   of EnterMedia Co., Ltd.” The proof of service cites Federal Rules of Civil Procedure
 20   4(h)(1) and 4(e)(1) and CCP 416.10(b) and Cal. Corp. Code Section 2100. [Id.] The
 21   proof of service states that the summons was left with “Katrina Doe, a person in
 22   charge of the premises at Pondanet, Inc.” [Dkt. No. 20.] Cathrina Lim (the “Katrinia”
 23   referenced in the proof of service), however, is a receptionist at Pondanet. Lee Decl.,
 24   ¶ 6.
 25   III.   ELOHIM’S SERVICE OF THE SUMMONS ON ENTERMEDIA IS
 26          INSUFFICIENT AND MUST BE QUASHED
 27          A. Legal Standard
 28          Proper service of process is a critical facet of ltigiation. A court cannot exercise
                                                   4
              DEFENDANT ENTERMEDIA’S MOTION TO QUASH UNDER FRCP 12(B)(5)
Case 8:19-cv-00349-SVW-KES Document 27 Filed 06/17/19 Page 6 of 11 Page ID #:164




  1   personal jurisdiction over a defendant without proper service of process. See Omni
  2   Capital Int'l, Ltd. v. Rudolf Wolff & Co., 484 U.S. 97, 104 (1987); Direct Mail
  3   Specialists, Inc. v. Eclat Computerized Techs., Inc., 840 F.2d 685, 688 (9th Cir. 1988)
  4   ("A federal court does not have jurisdiction over a defendant unless the defendant has
  5   been served properly under Fed.R.Civ.P. 4").
  6         Insufficient service of process may be quashed pursuant to Federal Rule of
  7   Civil Procedure 12(b)(5). When a defendant challenges service, the plaintiff bears the
  8   burden of establishing its sufficiency. See Brockmeyer v. May, 383 F.3d 798, 801 (9th
  9   Cir. 2004). And while Federal Rule of Civil Procedure 4 governing service of process
 10   is often interpreted flexibly, “neither actual notice nor simply naming the defendant in
 11   the complaint will provide personal jurisdiction absent 'substantial compliance with
 12   Rule 4.” Benny v. Pipes, 799 F.2d 489, 492 (9th Cir. 1986).
 13         B. Plaintiff Has Not Met Its Burden Of Demonstrating That Pondanet is
 14            EnterMedia’s General Manager Who Can Accept Service for
 15            EnterMedia
 16         Elohim’s service of process was insufficient because it merely left the summons
 17   with a clerical employee of a company with no corporate affiliation or ownership
 18   connection with EnterMedia. As an initial matter, many of the stated bases for service
 19   of process in Elohim’s proof of service of summons are inapplicable to EnterMedia.
 20   [Dkt. No. 20.] Federal Rule of Civil Procedure 4(e)(1) applies to individuals within a
 21   judicial district of the United States and thus does not apply to EnterMedia, which is a
 22   Korean corporation located in Korea. With respect to Cal. Corp. Code Section 2100,
 23   EnterMedia has not appointed Pondanet as an agent for service of process, thus that
 24   section is not applicable here. Lee Decl., ¶ 5.
 25         The remaining basis for service of process on EnterMedia is the allegation that
 26   Pondanet was served as EnterMedia’s general agent or general manager under under
 27   Federal Rule of Civil Procedure 4(h)(1) or California Code of Civil Procedure §
 28   416.10. Pondanet is not EnterMedia’s general manager/agent for purposes of service
                                                  5
             DEFENDANT ENTERMEDIA’S MOTION TO QUASH UNDER FRCP 12(B)(5)
Case 8:19-cv-00349-SVW-KES Document 27 Filed 06/17/19 Page 7 of 11 Page ID #:165




  1   of process under Federal Rule 4(h)(1) or California Code of Civil Procedure § 416.10.
  2   Pondanet is merely one of many non-exclusive distributors for EnterMedia—a
  3   relationship that does not rise to the level of “general manager.” The case of Thomas
  4   v. Takeda Pharms. United States, Inc., Case No. 1:16-cv-01566-LJO-EPG, 2017 U.S.
  5   Dist. LEXIS 76721, *12 (E.D. Cal. May 19, 2017), where the court quashed service of
  6   summons on a U.S. subsidiary of a Japanese pharmaceutical company, is illustrative.
  7   Under California law, a U.S. subsidiary is a “general manager” for purposes of service
  8   of summons only where there was “evidence of a sufficiently close connection
  9   between the subsidiary and the parent company.” Id. at *11 (emphasis added). The
 10   court quashed the summons in Thomas because there was no evidence of a sufficiently
 11   close connection between the Japanese parent and the U.S. subsidiary.
 12         Here, Elohim’s only evidence of the relationship between Pondanet and
 13   EnterMedia comes from general statements from outdated and inactive pages of
 14   EnterMedia’s website. Elohim identifies a page that described Pondanet as a “branch
 15   office” of EnterMedia. [Dkt. No. 17, First Amended Complaint at ¶ 6.] As described
 16   above, that description of Pondanet’s relationship to EnterMedia is incorrect and the
 17   website no longer active. Lee Decl., ¶ 4. In any event, general statements on a
 18   company website are not enough to establish that a domestic distributor is a “general
 19   manager” of a foreign company for purposes of service of process. In Thomas, the
 20   evidence cited by Plaintiff as establishing a connection between the companies were
 21   webpages that described the U.S. company as “a key contributor to [Takeda’s] global
 22   growth and success” and Takeda’s “largest business unit outside of Japan.” Thomas,
 23   2017 U.S. Dist. LEXIS 76721 at *12. That wasn’t enough because “there is nothing
 24   that shows what TPUSA does in terms of marketing, developing, or selling products,
 25   how much of those efforts are geared toward California, or any indication of the day-
 26   to-day relationship between TPUSA (or any of the subsidiaries) and Takeda such that
 27   actual notice to Takeda of service of the complaint would be likely.” Id. at *12-*13.
 28   This case is even clearer as to the insufficiency of the service of summons because
                                                6
             DEFENDANT ENTERMEDIA’S MOTION TO QUASH UNDER FRCP 12(B)(5)
Case 8:19-cv-00349-SVW-KES Document 27 Filed 06/17/19 Page 8 of 11 Page ID #:166




  1   there is no parent-subsidiary relationship between EnterMedia and Pondanet, whereas
  2   in Thomas, the plaintiff served a subsidiary. Moreover, Pondanet does not handle
  3   logistics for EnterMedia and Pondanet has no input whatsoever in the design or
  4   manufacturing process. Lee Decl., ¶ 5. EnterMedia’s and Pondanet’s relationship is
  5   limited to that of seller and buyer, which does not make Pondanet EnterMedia’s
  6   general manager for purposes of service of process.
  7         The court also granted a motion to dismiss for failure to serve the summons in
  8   Manchester v. Sivantos GMBH, Case No. 2:17-CV-05309-ODW (JEMx), 2018 U.S.
  9   Dist. LEXIS 14108, *21 (Jan. 29, 2018). There, “generalized statements” on the
 10   Defendants’ websites about the relationship between U.S. entity Sivantos, Inc. and
 11   German entity Sivantos GmbH were insufficient to establish that the U.S. subsidiary
 12   was the “general manager” of the German parent. Just as in Thomas and Manchester,
 13   all Plaintiff has identified to support the contention that Pondanet is EnterMedia’s
 14   general manager are some generalized statements on a website. As the Court held in
 15   Thomas and Manchester, service of the summons on a U.S. entity, which in this case
 16   is not related, was insufficient to serve the foreign entity.
 17         Elohim’s attempted service on Pondanet is merely an attempted end run around
 18   the established procedures for serving a foreign defendant. Federal Rule of Civil
 19   Procedure 4(f) expressly provides that a foreign corporation like Entermedia may be
 20   served by the Hauge Convention. Fed. R. Civ. Proc. 4(f)(1). South Korea is a
 21   signatory to the Hague Convention, and “to properly serve an individual in South
 22   Korea per the Hague Convention, a plaintiff must serve a translated version of the
 23   Complaint through South Korea's designated Central Authority.” Baek v. Radish
 24   Media, Inc., Case No. CV 18-7475-RSWL-RAO, 2018 U.S. Dist. LEXIS 196014, *5
 25   (C.D. Cal. Nov. 16, 2018). Elohim has done none of these things, so service on
 26   Entermedia is improper and must be quashed.               Id. (quashing service because
 27   “Plaintiff's failure to comply with the Hague Convention renders his attempted service
 28   improper.”)
                                                   7
              DEFENDANT ENTERMEDIA’S MOTION TO QUASH UNDER FRCP 12(B)(5)
Case 8:19-cv-00349-SVW-KES Document 27 Filed 06/17/19 Page 9 of 11 Page ID #:167




  1         C. Service was Insufficient Because Elohim Merely Left the Summons with
  2            a Clerical Employee
  3         Even if Elohim could show that Pondanet is the general manager of EnterMedia
  4   (which it is not), service would still be improper because Elohim did not serve the
  5   person in charge at the Pondanet office. The proof of service of summons states that
  6   the summons was left with “Katrina Doe, a person in charge of the premises of
  7   Pondanet, Inc. at the address above.” [Dkt. No. 20.] Elohim is unable to show that
  8   “Katrina Doe” is a person in charge; to the contrary, Ms. Cathrina Lim is a
  9   receptionist. Courts regularly hold that service of process on a clerical employee such
 10   as a receptionist is insufficient. See Chapman v. Teamsters Local 853, No. C 07-1527
 11   SBA, 2007 U.S. Dist. LEXIS 83977, *6 (N.D. Cal. Oct. 30, 2007) (quashing service
 12   of process made on clerical employee of union because there was no indication that
 13   “she was an officer, manager or other figure so integrated with the organization that
 14   she would know what to do with the papers.”); NGV Gaming, Ltd. v. Upstream Point
 15   Molate, LLC, No. C-04-3955 SC (JCS), 2009 U.S. Dist. LEXIS 117944, at *1-3 (N.D.
 16   Cal. Nov. 24, 2009) (finding service of process on unincorporated association
 17   insufficient because administrative assistant served was neither “a designated agent
 18   for service” nor “a person of sufficient authority within the tribe to accept service”);
 19   Bender v. Nat'l Semiconductor Corp., No. C 09-01151 JSW, 2009 U.S. Dist. LEXIS
 20   81842, at *1-3 (N.D. Cal. Sept. 9, 2009) (finding service of process on “large
 21   corporation” insufficient where receptionist served “did not advise [process server]
 22   that she was authorized to accept service” and there was no evidence she “play[ed] a
 23   large role in the overall structure of [the company]”).
 24         Here, Ms. Lim is not authorized to accept service on behalf of Pondanet. Lee
 25   Decl. at ¶ 6. Her duties do not include accepting service of process, and she has not
 26   been given any instruction about what to do when someone drops off a service of
 27   summons with her. Id. EnterMedia was notified of the summons only after the
 28   diligence of counsel working to ensure that EnterMedia did not miss an important
                                                  8
             DEFENDANT ENTERMEDIA’S MOTION TO QUASH UNDER FRCP 12(B)(5)
Case 8:19-cv-00349-SVW-KES Document 27 Filed 06/17/19 Page 10 of 11 Page ID #:168




   1   response deadline.   EnterMedia was not given actual notice by Ms. Lim.         Id.
   2   Therefore, Elohim’s service on Ms. Lim was insufficient under Federal Rule of Civil
   3   Procedure 4(h) and the service of summons must be quashed.
   4   IV.   CONCLUSION
   5         For the foregoing reasons, EnterMedia respectfully requests that this Court
   6   quash Elohim’s insufficient service of the summons on EnterMedia.
   7
   8
   9   DATED: June 17, 2019                ALSTON & BIRD LLP
  10                                       By: /s/ Yuri Mikulka
  11                                                    Yuri Mikulka
                                           Attorneys for Defendant
  12                                       EnterMedia Co., Ltd.
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                9
              DEFENDANT ENTERMEDIA’S MOTION TO QUASH UNDER FRCP 12(B)(5)
Case 8:19-cv-00349-SVW-KES Document 27 Filed 06/17/19 Page 11 of 11 Page ID #:169




   1                              CERTIFICATE OF SERVICE
   2         I, Melony Hempfling, certify and declare as follows:
   3         1.     I am over the age of 18 and not a party to the within action.
   4         2.     My business address is Alston & Bird LLP, 333 South Hope Street,
   5   Sixteenth Floor, Los Angeles, CA 90071.
   6         3.     On June 17, 2019, I caused a copy of the DEFENDANT
   7   ENTERMEDIA CO., LTD.’S NOTICE OF MOTION AND MOTION TO
   8   QUASH      SUMMONS         PURSUANT         TO    FEDERAL        RULE        OF   CIVIL
   9   PROCEDURE 12(B)(5) to be served via email on the following attorneys
  10   representing Plaintiff ELOHIM EPF USA, INC.:
  11
  12   EVAN S. COHEN, ESQ. (SBN 119601)
  13   esc@manifesto.com
       1180 South Beverly Drive, Suite 510
  14   Los Angeles, CA 90035-1157
  15   Tel: (310) 556-9800

  16   BYRNES HIRSCH P.C.
  17   Bridget B. Hirsch (SBN 257015)
       bridget@byrneshirsch.com
  18   2272 Colorado Blvd., #1152
  19   Los Angeles, CA 90041
       Tel: (323) 387-3413
  20
  21
  22         I declare under penalty of perjury under the laws of the United States of
  23   America that the foregoing is true and correct.
  24         Executed on June 17, 2019 at Los Angeles, California.
  25
                                              /s/ Melony Hempfling
  26                                          Melony Hempfling
  27
  28
                                                  10
              DEFENDANT ENTERMEDIA’S MOTION TO QUASH UNDER FRCP 12(B)(5)
